Title: To Thomas Jefferson from Robert Williams, 21 December 1804
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Mississippi TerritoryTown of Washington Decr. 21st. 1804
                  
                  This address is dictated with a view of affording some information, without which the Executive Confidence, might be bestowed in the appointment of an officer in this Territory who is amongst the most inveterate enemies of the present administration, if not the principles of our Government. The officer I mean is a General for this Territory, and the Character I allude to is Colo. Benijah Osman, he says he is entitled and expects the appointment. I suppose it is well understood by you, that the influence of office in this Country, is very great, owing to the manners of the people not being yet Relieved from the habits imbibed under their for[m]er Goverments.
                  If I may venture an opinion on this Subject there is but one, who has pretentions, and is Spoken of among the people here, who would give general Satisfaction, both as to his Standing in Society, and qualifications; and that is, Majr. Ferdinand Leigh Claiborne, with whom perhaps you have Some acquaintance—He is a Gent’man of Considerable wealth and influence in this Country, and well disposed, and a firm Supporter of the present administration: he is Now a Member of this Legislature, the only Republican from Adams County, altho’ the Election turn’d intirely on politics, he was elected in Spite of the federal ticket, which was carried to a man, except himself.
                  There are two thousand and fifty seven land Claims filed in this office, and I am Sorry to State that the business of this Board is very much at a Stand, by Reason of the absence of Mr. Fitzpatrick We have heard nothing of him Since his Commission Came on, Some time before he left this for Kentucky. This makes much against me, having a young family at home which Claims my attention and Services—
                  When I accepted the appointment, it was thought that a Single trip of Six or eight months would be Sufficient to Compleat the business in—last Winter and Spring I was Six Months from home and had to Return without doing any thing, on account of the Registers not having the business prepar’d—I am now prevented for the want of a Register, or third Commissioner, for Mr Turner will now only act partially, and that as Register only, and Colo. Rodney, has his courts to attend—
                  It is true the Commissioners are on a daly pay, but that with No traveling expences will but little if any more than Support a man in this Country, and we have to rent an office at our own expence—This is a vast fine Country of Land, and at no distant period, must be well and thickly Settled—Please excuse the freedom I have taken in this letter, and also a Request to know whether it comes to hand
                  I’m with Sentements of Respt. yr. Huml st
                  
                  
                     Robert Williams 
                     
                  
               